Exhibit 10.10

CONFIDENTIAL

CAPITAL MAINTENANCE AGREEMENT

This CAPITAL MAINTENANCE AGREEMENT (this “Capital Agreement”) dated as of March
31, 2010 (the “Effective Date”) is made by and between CITIGROUP INC., a
Delaware corporation (the “Obligor”), and PRIME REINSURANCE COMPANY, INC., a
special purpose financial captive insurance company domiciled in the State of
Vermont (“Prime Re”).

WHEREAS, Prime Re is an indirect wholly owned subsidiary of the Obligor;

WHEREAS, Prime Re will enter into a reinsurance agreement with Primerica Life
Insurance Company, a stock life insurance company domiciled in the State of
Massachusetts (the “Ceding Company”) pursuant to which Prime Re will reinsure
80% of certain liabilities arising under certain term life insurance policies
issued by the Ceding Company (the “80% Coinsurance Agreement”);

WHEREAS, Prime Re will enter into a reinsurance agreement with Primerica Life
Insurance Company, a stock life insurance company domiciled in the State of
Massachusetts (the “Ceding Company”), pursuant to which Prime Re will reinsure
10% of certain liabilities arising under certain term life insurance policies
issued by the Ceding Company (the “10% Coinsurance Agreement” and, collectively
with the 80% Coinsurance Agreement, the “Reinsurance Agreements”); and

WHEREAS, the Obligor has determined that its corporate interests will be
furthered by its entering into this Capital Agreement to support Prime Re’s
obligations under the Reinsurance Agreements.

NOW, THEREFORE, in consideration of the mutual and several promises and
undertakings herein contained, and for good and valuable consideration, the
receipt and adequacy of which are herby acknowledged, the Obligor and Prime Re
(individually, a “Party” and collectively, the “Parties”) hereby agree as
follows.

1.        Definitions. The following terms, when used in this Capital Agreement,
shall have the meanings set forth in this Section 1.

(a)         “Annual Statement” means the annual statement that complies with
Title 8 Vermont Statutes Annotated, Chapter 101, subchapter 3561 and is required
to be filed by Prime Re in accordance with its Plan of Operation.



--------------------------------------------------------------------------------

(b)        “Assets” means the types of assets meeting the investment guidelines
set forth in Prime Re’s Investment Management Agreement.

(c)        “Capital Agreement” shall have the meaning set forth in the Preamble.

(d)        “Capital Threshold” means (i) in the case of each of the first,
second and third quarters of 2010, 250% of Prime Re’s estimated Company Action
Level Risk Based Capital at each respective quarter-end, such estimate to be
prepared by Prime Re in good faith on a basis consistent with the calculation
for its Company Action Level Risk Based Capital that would have applied if Prime
Re had filed a Risk Based Capital Report with the State of Vermont for the year
ended December 31, 2009, (ii) in the case of the quarter-end of the fourth
quarter of each calendar year, 250% of Prime Re’s Company Action Level Risk
Based Capital as reported in Prime Re’s Risk Based Capital Report as most
recently filed with the State of Vermont, and (iii) in the case of the
quarter-ends of each of the first three quarters of each calendar year following
December 31, 2010, 250% of Prime Re’s estimated Company Action Level Risk Based
Capital at such quarter-end, such estimate to be prepared by Prime Re in good
faith on a basis consistent with the calculation for its Company Action Level
Risk Based Capital as reported in Prime Re’s Risk Based Capital Report as most
recently filed with the State of Vermont. If the VT DOI ceases to use the term
Company Action Level Risk Based Capital, then Company Action Level Risk Based
Capital shall mean the comparable term then used by the NAIC. If the NAIC ceases
to establish risk based capital requirements, then Company Action Level Risk
Based Capital shall mean the comparable term that was last established by the
NAIC.

(e)        “Ceding Company” shall have the meaning set forth in the Preamble.

(f)        “Company Action Level Risk Based Capital” shall have the meaning set
forth in Title 8 Vermont Statutes Annotated, Chapter 159, subchapter
8301(12)(A).

(g)        “Effective Date” means March 31, 2010.

(h)        “80% Coinsurance Agreement” shall have the meaning set forth in the
Preamble.

(i)        “Fair Value” means, for the purposes of determining the fair market
value of any Assets contributed by the Obligor pursuant to Section 2(a) of this
Capital Agreement, fair market value determined using prices published by a
nationally recognized pricing service for Assets for which such prices are
available and for Assets for which such prices are not available, fair market
value determined using methodologies consistent with those

 

2



--------------------------------------------------------------------------------

which Prime Re uses for determining the fair market value of assets held in its
general account in the ordinary course of business.

(j)        “Federal Reserve” shall have the meaning set forth in Section 2(a).

(k)        “Governmental Authority” means any federal, state, county, local,
foreign or other governmental or public agency, instrumentality, commission,
authority or self-regulatory organization, board or body.

(l)        “Investment Management Agreement” means the investment management
agreement dated March 26, 2010 between Conning Asset Management Company and
Prime Re, as may be amended from time to time.

(m)        “Maximum Amount” means, as of a particular date, (i) during the
five-year period commencing with the Effective Date and ending on the five year
anniversary of the Effective Date, an aggregate amount of cash and/or Fair Value
of Assets equal to $512 million and (ii) from and after the five year
anniversary of the Effective Date, an aggregate amount of cash and/or Fair Value
of Assets equal to the lesser of (x) $512 million, or (y) 15% of Statutory
Reserves, determined as of the five year anniversary of the Effective Date and
each subsequent anniversary date thereafter.

(n)        “NAIC” means the National Association of Insurance Commissioners,
together with any successor organization or regulatory agency having similar
duties.

(o)        “Obligor” shall have the meaning set forth in the Preamble.

(p)        “Plan of Operation” means the detailed plan of operation as approved
by the VT DOI on or prior to the Effective Date that complies with the
requirements of Title 8 Vermont Statutes Annotated, Chapter 141, subchapter
6002(c)(1)(B).

(q)        “Prime Re” shall have the meaning set forth in the Preamble.

(r)        “Reinsurance Agreements” shall have the meaning set forth in the
Preamble.

(s)        “Risk Based Capital Report” means the risk based capital report that
complies with Title 8 Vermont Statutes Annotated, Chapter 159, subchapter 8302
and is

 

3



--------------------------------------------------------------------------------

required to be filed by Prime Re, commencing with the year ended December 31,
2010, in accordance with its Plan of Operation.

(t)        “Statutory Reserves” means an amount equal to the sum of (i) the
Reinsurer’s Quota Share of Statutory Reserves (as defined in the 80% Coinsurance
Agreement) and (ii) the Reinsurer’s Quota Share of Statutory Reserves (as
defined in the 10% Coinsurance Agreement).

(u)        “10% Coinsurance Agreement” shall have the meaning set forth in the
Preamble.

(v)        “Total Adjusted Capital” means (i) in the case of each of the first,
second and third quarters of 2010, Prime Re’s estimated Total Adjusted Capital
at each respective quarter-end, such estimate to be prepared by Prime Re in good
faith on a basis consistent with the calculation for its Total Adjusted Capital
that would have applied if Prime Re had filed an Annual Statement with the State
of Vermont for the year ended December 31, 2009, (ii) in the case of the
quarter-end of the fourth quarter of each calendar year, the Total Adjusted
Capital as reported in Prime Re’s Annual Statement as most recently filed with
the State of Vermont, and (iii) in the case of the quarter-ends of each of the
first three quarters of each calendar year following December 31, 2010, Prime
Re’s estimated Total Adjusted Capital at such quarter-end, such estimate to be
prepared by Prime Re in good faith on a basis consistent with the calculation
for its Total Adjusted Capital as reported in Prime Re’s Annual Statement as
most recently filed with the State of Vermont.

(w)        “VT DOI” means the Department of Banking, Insurance, Securities and
Health Care Administration of the State of Vermont together with any successor
organization or regulatory agency having similar duties.

2.        Maintenance of Risk-Based Capital.

(a)        If, at the end of any quarter during the term of this Capital
Agreement, Prime Re’s Total Adjusted Capital is less than the Capital Threshold,
then the Obligor shall contribute, or cause one of its subsidiaries to
contribute, additional capital to Prime Re, in the form of cash and/or Fair
Value of Assets, in such aggregate amount as shall cause Prime Re’s Total
Adjusted Capital, immediately upon receipt of such contribution, to equal or
exceed the Capital Threshold; provided, however, that no contribution from the
Obligor will be required if Prime Re’s Total Adjusted Capital is less than the
Capital Threshold by no more than $100,000. Prime Re shall furnish its Annual
Statements and its Risk Based Capital Reports to the Obligor promptly upon
filing thereof with the VT DOI. In the case of the first three quarters of each
calendar year, Prime Re shall provide its estimated calculations of Company
Action Level Risk Based Capital and Total Adjusted Capital to the Obligor within
20 calendar days of each quarter-end, accompanied by reasonable detail
illustrating the basis upon which such estimates were prepared. In the event
that Prime Re determines that its Total Adjusted Capital is

 

4



--------------------------------------------------------------------------------

less than the Capital Threshold at any particular quarter-end, it shall also
deliver a statement to the Obligor simultaneously with its delivery of the Risk
Based Capital Report or quarterly estimate, as the case may be, which identifies
the amount of such deficiency and makes a demand to the Obligor for the payment
of such amount pursuant to this Section 2(a). The Obligor shall cause payment of
the required amount to Prime Re within 45 calendar days from receipt of any such
demand for payment made by, or on behalf of, Prime Re; provided, however, if any
notice to and/or approval by the Board of Governors of the Federal Reserve
System (the “Federal Reserve”) is required for Obligor to make such payment,
Obligor shall have provided such notice to, and/or obtained such required
approval from, the Federal Reserve within such 45 day period. Such 45 day period
is subject to extension upon the consent of the Ceding Company, consent which
shall not be unreasonably conditioned, delayed or withheld; provided, however,
the Ceding Company shall not be required to consent to extend such period beyond
an additional 45 days, for a total not to exceed 90 days, in accordance with the
Reinsurance Agreements. The Obligor agrees to promptly provide all required
notices to, and make all required filings with, the Federal Reserve and to
diligently pursue all approvals required to be obtained to make any required
payment hereunder; provided, however, to the extent information is required from
the Ceding Company to complete any such notice or approval filing, the Ceding
Company will cooperate to promptly provide such information to the Obligor.

(b)        Notwithstanding anything in this Capital Agreement to the contrary,
the Obligor shall never be required to make aggregate payments over the term of
this Capital Agreement that exceed the Maximum Amount applicable at the time any
payment is required to be made by Obligor pursuant to Section 2 of this Capital
Agreement.

3.        No Guarantee. This Capital Agreement is not, and nothing herein
contained and nothing done pursuant hereto by the Obligor shall be deemed to
constitute, a direct or indirect guarantee by the Obligor of the payment of any
debt or other obligation, indebtedness or liability, of any kind or character
whatsoever, of Prime Re, if any.

4.        Representations and Warranties. The Obligor represents and warrants
that: (i) it is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware; (ii) it has all requisite
corporate power and authority and has obtained all authorizations and approvals
required in order to execute, deliver and perform this Capital Agreement and to
perform its obligations hereunder; (iii) this Capital Agreement has been duly
executed and delivered by it and constitutes a valid and binding agreement of
the Obligor enforceable in accordance with the terms hereof; and (iv) the
execution, delivery and performance of this Capital Agreement and the
consummation of the obligations contemplated hereby will not (a) violate any
provision of the Articles of Incorporation, Bylaws or other charter or
organizational document of the Obligor, or (b) violate any order, judgment,
injunction, award or decree of any court, arbitrator or Governmental Authority
against, or binding upon, or any agreement with, or condition imposed by, any
Governmental Authority, foreign or domestic, binding upon the Obligor, except
when any such violation would not have a material adverse effect on this Capital
Agreement or the consummation of the transactions contemplated hereby.

 

5



--------------------------------------------------------------------------------

5.        Termination. This Capital Agreement shall terminate on the earlier to
occur of (i) the date as of which all of the obligations of Prime Re under the
Reinsurance Agreements are fully and finally discharged or (ii) the date as of
which the Obligor has made aggregate payments under this Capital Agreement equal
to or greater than the Maximum Amount applicable at the time any payment is
required to be made by Obligor pursuant to Section 2 of this Capital Agreement.

6.        Third Party Approvals.

(a)        No Party may assign, delegate or otherwise transfer any of its rights
or obligations under this Capital Agreement or amend this Capital Agreement
without the prior written consent of both the Ceding Company and the
Massachusetts Division of Insurance, such consent not to be unreasonably
withheld or delayed so long as (i) such successors or assigns have sufficient
financial capabilities to meet any outstanding obligations that may exist at the
time of such assignment and (ii) such amendment does not have a material adverse
effect on the Ceding Company’s rights under the Reinsurance Agreements.

(b)        The Parties hereby acknowledge that each of the Ceding Company and
the Massachusetts Division of Insurance is an express third party beneficiary of
this Capital Agreement. In the event that Prime Re shall fail to enforce any of
its rights under this Capital Agreement in a timely manner, each of the Ceding
Company and the Massachusetts Division of Insurance shall have the right to
enforce such rights on behalf of and in the name of Prime Re. Prime Re shall
reimburse each of the Ceding Company or the Massachusetts Division of Insurance,
as applicable, for actual reasonable expenses incurred by the Ceding Company or
the Massachusetts Division of Insurance, as applicable, pursuant to this
Section 6(b).

(c)        Prime Re shall provide each of the Ceding Company and the
Massachusetts Division of Insurance, as promptly as practicable, copies of all
Annual Statements, Risk Based Capital Reports (or quarterly estimates thereof),
written regulatory correspondence relating to the Risk Based Capital Reports,
and any statements of deficiencies or notices made by Prime Re to the Obligor
pursuant to Section 2 and Section 5 hereof. In addition, Prime Re shall promptly
notify each of the Ceding Company and the Massachusetts Division of Insurance in
the event that the Obligor shall fail to make the required payments upon demand
in accordance with Section 2 hereof.

7.        No Third Party Beneficiaries. Except as otherwise provided in
Section 6 herein, no provision of this Capital Agreement is intended to confer
upon any person other than the Parties hereto any rights or remedies hereunder.

8.        Governing Law. This Capital Agreement shall be governed by and
construed and interpreted in accordance with the laws of the State of New York,
without giving effect to the principles of conflicts of law thereof. Any
proceeding to resolve a dispute arising out of or related to this Capital
Agreement may be brought in any Federal or state court in the state of New York.
The Parties consent to service and jurisdiction of such courts.

 

6



--------------------------------------------------------------------------------

9.        Notices. All notices, requests, claims, demands and other
communications under this Capital Agreement shall be in writing and shall be
given or made (and shall be deemed to have been duly given or made upon receipt)
by delivery in person, by overnight courier service, by facsimile with receipt
confirmed (followed by delivery of an original via overnight courier service) or
by registered or certified mail (postage prepaid, return receipt requested) to
the respective Parties at the following addresses (or at such other address for
a Party as shall be specified in a notice given in accordance with this
Section 9):

If to Prime Re to:

Prime Reinsurance Company, Inc.

c/o Marsh Management Services Inc.

100 Bank Street, Suite 600,

Burlington, Vermont 05402

With copies to (which shall not constitute notice to Prime Re for purposes of
this Section 9):

Jeffrey P. Johnson, Esq.

Primmer Piper Eggleston & Cramer PC

150 South Champlain Street

P.O. Box 1489

Burlington, VT 05402-1489

If to the Obligor to:

Citigroup Inc.

With copies to (which shall not constitute notice to the Obligor for purposes of
this Section 9):

Robert J. Sullivan, Esq.

Susan J. Sutherland, Esq.

Skadden, Arps, Slate, Meagher & Flom LLP

Four Times Square

New York, New York 10036

(212) 735-3000

10.        Severability. If any provision of this Capital Agreement is held to
be invalid, illegal or unenforceable under any present or future law or if
determined by a court of competent jurisdiction to be unenforceable, and if the
rights or obligations of the Obligor or Prime Re under this Capital Agreement
will not be materially and adversely affected thereby, such provision shall be
fully severable, and this Capital Agreement will be construed and enforced as if
such illegal, invalid or unenforceable provision had never comprised a part of
this Capital Agreement, and the remaining provisions of this Capital Agreement
shall remain in full force and effect and will not be affected by the illegal,
invalid or unenforceable provision or by its severance herefrom.

 

7



--------------------------------------------------------------------------------

11.        Entire Agreement. This Capital Agreement represents the entire
agreement between the Parties hereto with respect to the subject matter of this
Capital Agreement. There are no understandings between the Parties with respect
to the subject matter of this Capital Agreement other than as expressed herein
and expressed in the Reinsurance Agreements.

12.        Successors and Assigns. The provisions of this Capital Agreement
shall be binding upon and inure to the benefit of the Parties hereto and their
respective successors and assigns; provided that no Party may assign, delegate
or otherwise transfer any of its rights or obligations under this Capital
Agreement without the consent of the other Party hereto and subject to Section 6
hereof, such consent not to be unreasonably withheld or delayed.

13.        Amendment. Subject to Section 6 hereof, any provision of this Capital
Agreement may be amended if, but only if, such amendment is in writing and is
signed by each Party to this Capital Agreement. Any change or modification to
this Capital Agreement shall be null and void unless made by an amendment hereto
signed by each Party to this Capital Agreement.

14.        Enforcement. Failure on the part of any Party to act or declare any
other Party in default shall not constitute a waiver by such Party of any of its
rights hereunder where such default has occurred and is continuing.

15.        Interpretation.

(a)        When a reference is made in this Capital Agreement to a Section, such
reference shall be to a Section to this Capital Agreement unless otherwise
indicated. The Section headings contained in this Capital Agreement are solely
for the purpose of reference, are not part of the agreement of the Parties and
shall not affect in any way the meaning or interpretation of this Capital
Agreement. Whenever the words “include,” “includes” or “including” are used in
this Capital Agreement, they shall be deemed to be followed by the words
“without limitation.” The words “hereof”, “herein” and “hereunder” and words of
similar import when used in this Capital Agreement shall refer to this Capital
Agreement as a whole and not to any particular provision of this Capital
Agreement. The definitions contained in this Capital Agreement are applicable to
the singular as well as the plural forms of such terms and to the masculine as
well as to the feminine and neuter genders of such term. Any agreement,
instrument or statute defined or referred to herein or in any agreement or
instrument that is referred to herein means such agreement, instrument or
statute as from time to time amended, modified or supplemented, including (in
the case of agreements or instruments) by waiver or consent and (in the case of
statutes) by succession of comparable successor statutes. References to a person
are also to its permitted successors and assigns.

(b)        The Parties have participated jointly in the negotiation and drafting
of this Capital Agreement; consequently, in the event an ambiguity or question
of intent or interpretation arises, this Capital Agreement shall be construed as
if drafted jointly by the parties thereto, and no presumption or burden of proof
shall arise favoring or disfavoring any party by virtue of the authorship of any
provisions of this Capital Agreement.

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Capital Agreement to be
executed and delivered as of the day and year first written above by their
respective duly authorized officers.

 

Citigroup Inc. By:                       /s/ Michael L. Corbat  

Name: Michael L. Corbat

Title: Authorized Signatory

 

Prime Reinsurance Company, Inc. By:                       /s/ Reza Shah  

Name: Reza Shah

Title: President

 

9